Case 1:19-mj-03170-LFL Document 1 Entered on FLSD Docket 07/25/2019 Page 1 of 5




                          U N ITED STA TES D IST RIC T C O UR T
                          SO U TH E RN D ISTR ICT O F FLO R IDA

                                     No.l4- -- O l         - touis
 UNITED STATES OF AM ERICA

 VS.


 SALV O H E RN A ND EZ,
 FELIX O TER O -CA STR O ,
 RU BEN D A RIO SIERR A-RO DR IG U EZ,
 LUIS M IG UEL CED EN O -A LO N ZO ,and
 BR YA N AR G EN TIS FM N C O -REY E S,

                      D efendants.
                                          /

                               C RIM IN A L C O V ER SH EE T

       Did thism atter originate from a m atterpending in the N orthern Region ofthe United
       StatesAttorney'sOfficepriorto October 14,20037              Yes X        No


                                           R espectfully subm itted,

                                           A RIAN A FAJA RD O ORSHA N
                                           UN ITED STA TES ATTO RN EY



                                           BR IA N J.SH A CK
                                           ASSISTAN T UN ITED STA TES A TTORN EY
                                           CourtID N o.A 5502166
                                           99 N .E.4th Street
                                           M iam i,Florida 33132-2111
                                           TEL (305)961-9403
                                           FAX (305)530-7976
   Case 1:19-mj-03170-LFL Document 1 Entered on FLSD Docket 07/25/2019 Page 2 of 5

 AO 9l(Rev.1l/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                      forthe
                                          SOUTHERN DISTRICT OF FLORIDA
           UNITED STATES OF AM ERICA

                                                                   CaseNo.Iq-             -eO5 l% - Lbu ;s
  sAl-vo HERNAXDEz,FELIX oTERo-cAsTRo ,
    RUBEN oM uo SIERRA-RODRIGUEz,Luls
        M IGUEL CEDENO-ALONZ0 ,and
      BRYAN ARGENTIS FRANCO-REYES,

                                           CR IM IN A L CO M PLM N T
      1,thecomplainantin thiscase,statethatthefollow ing istrueto thebestofmy knowledge and belief.

      Beginningon an unknown date and continuingthrough on orabout          Jul
                                                                              v 10. 2019        ,upon thehigh seas
outsidethejurisdictionany particularstateordistrict,ininternationalwaters,whileonboardavesselsubjecttothe
jurisdictionoftheUnitedStates,thedefendantts)violated:
         CodeSection
                                                                     OffenseDescri
                                                                                 ption
Title46,United StatesCode,                Conspiracy to possesswith intentto distributea controlledsubstance, while
Section70506(b)                           onboardavesselsubjecttothejurisdictionoftheUnitedStates,inviolation
                                          of46U.S.C.j70503(a)(1),
                                                                'a1linviolationof46U.S.C.j70506(b).
                                          Pursuantto46U.S.C.j70506(a),and21U.S.C.j960(b)(l)(B),itisfurther
                                          allegedthatthisviolation involvedtive(5)ormorekilogramsofamixture
                                          andsubstancecontaining adetectable am ountofcocaine.

        Thiscriminalcomplaintisbased on these facts:


                                           SEE ATTA CH ED AFFID AVIT



        d Continuedontheattachedsheet       .


                                                                                     *e


                                                                                   Complainant'
                                                                                              sslknature
                                                                          DannielG uell,Task Force Officer, DEA
                                                                                    #rfnfctfnameand title
Swornto beforeme and signed in my presence.


Date:               %             J/                                                 Jlftïge'
                                                                                            ssignature
                                      5
City and state:                                                      Lauren F.LouisUnited States Magistrate Judge
                                                                                   Printed nameandtitle
Case 1:19-mj-03170-LFL Document 1 Entered on FLSD Docket 07/25/2019 Page 3 of 5




                                             A FFIDA VIT

           1,D alm ielG uell,being duly sw orn,hereby depose and state the follow ing:

                  l am a Task Force O fficer w ith the M iam i Field D ivision of D rug Enforcem ent

    Administration(ûçDEA'')andhaveheldthisposition since2014.Assuch,lam an investigativeor
    law enforcem entofficerwithin them eaning ofTitle l8, UnitedStatesCode,Section2510(7),that

    is,an officer ofthe United States w ho is em pow ered by law to conductinvestigations of, and to

    m ake arrests for,offenses enum erated in Titles 18, 21, and 46 of the U nited States Code.M y

    current responsibilities include conduding federal investigations into erim inal originations
                                                                                            :
    comm itting narcotics trafficking, m oney laundering,and other offenses. Ihave received training

    inproperinvestigativetechniquesrelated to narcoticstrafticking and otherfederaloffenses.

                  ThisAffidavitissubm itted forthe lim ited purpose ofestablishing probable cause
'


    in supportofa CriminalComplaintagainstSalvo Hernandez (tCHERNANDEZ'), Felix Otero-
    Castro (CûOTERO''),Ruben Dario Sierra-Rodriguez IESSIERRA''I)LuisM iguelCedeno-Alonzo
    (ûûCEDENO'') and Bryan Argentis Franco-Reyes (ûtFRANCO'') for knowing and willfully
    conspiring to possesswith intentto distribute five orm ore kilogramsofam ixture and substance

    containingadetectableamountofcocainewhileonboardavesselsubjecttothejurisdictionofthe
 United States,in violation ofTitle46,United StatesCode, Sections70503(a)(1)and70506(b).As

    such,thisAffidavitdoesnotcontainthedetailsofeveryaspectofthisinvestigation. Furthennore,

 thisA ffidavitisbased on m y personalknow ledge, as wellasinfonnation obtained from otherlaw

 enforcem entpersorm el.

                 On oraboutJuly 10,20l9,whileon routinepatrolin theEastern PacificOcean, the

 United States Coast Guard Cutter STEADFAST detected a fishing vessel nam ed the EL
Case 1:19-mj-03170-LFL Document 1 Entered on FLSD Docket 07/25/2019 Page 4 of 5



 CAPITANO in internationalwaters approximately 550 nauticalm iles south of the Huatulco,

 M exico.

        4.     United StatesCoastGuard (ûSUSCG'')CutterSTEADFAST launched an overthe
 horizonvessel($:OTH'')with aboardingteam toinvestigate.ThemasteroftheEL CAPITANO
 advised thatthe EL CA PITAN O w as a Panam anian vessel. The m aster ofthe EL CAPITAN O

 advised thatthere w asa loaded W alther P99 handgun onboard in the engine room .

        5.     CoastGuard officerscontacted thePanamanian authorities,who confinnedtheEL

 CAPITAN O w as a Panam anian vesseland w ho authorized a full1aw enforcem entboarding. The

 boardingteam locatedand secured thehandgun.W hileon board theEL CAPITAN O, theboarding

 team also discovered approxim ately 174 bales of packages containing approxim ately 4,359

 kilogram s of a w hite powdery substance in a bolted hatch in the aft of the vessel. One of the

 packagescontaining awhitepowdery substaneefield-testedpositiveforthepresenee ofcoeaine.

               The EL CA PITAN O had a crew ofseven individuals, identified asH ERN A N DEZ,

 OTERO, SIERRA , CED EN O , FRAN C O, as w ell as Panam anian nationals Jesus A ntonio

 ZA PATA -RIV ER A and A gustin M A RTIN EZ-GA RCIA .

               H ERNA N D EZ,O TERO ,SIERRA ,CED EN O , FRA N CO ,asw ellasJesusA ntonio

 ZA PA TA -RIVERA and A gustin M ARTINEZ-G A RCIA w ere transferred from the

 CAPITAN O to the USCGC STEADFAST, along with the packages of cocaine. The

 CAPITAN O w as then sunk as a hazard to navigation. The GovenunentofPanam a consented and

 waived objection to the enforcement of United States law by the United States as to
 H ERN AN DEZ,O TERO ,SIERR A ,CED EN O , FR AN CO .Panam anian nationals Jesus M tonio
Case 1:19-mj-03170-LFL Document 1 Entered on FLSD Docket 07/25/2019 Page 5 of 5



 ZAPATA-RIVERA and Agustin M ARTINEZ-GARCIA were transferred to the custody of

 Panam anian law enforcem ent.

        8.     Based on the foregoing facts,1subm itthatprobable cause existsto believe that,

 HERNANDEZ,OTERO,SIERRA,CEDENO,andFRANCO,whileonboardavesselsubjectto
 thejurisdiction ofthe United States,did knowingly and intentionally conspire to possesswith
 intentto distribute five orm oze kilogram s ofa m ixture and substance containing a detectable

 amountof cocaine,in violation of Title 46,United States Code,Sections 70503(a)(1) and

 70506(b).
        FU RTH ER Y OU R A FFIA N T SA YETH N A U GH T.



                                                        %*



                                            DarmielGuell,Task ForceOfficer
                                            D rug Enforcem entA dm inistration
  Sworn to m e and subscribed beforem e
 thisW da ofJuly,2 19
 in M iam ', lorida.



 THE HON O RA BLE LAU REN F.LO U IS
 UN ITED STATES M A G ISTM TE JU D GE
